Order unanimously affirmed with costs. Memorandum: In support of its motion for summary judgment, plaintiff has set forth in evidentiary form all of the elements of an account stated. Defendant, in his opposing papers, has failed to submit evidence sufficient to raise a question of fact to defeat the motion (see, Chisholm-Ryder Co. v Sommer & Sommer, 70 AD2d 429, 431). Defendant states that the amounts of the bills are excessive. He does not, however, refute plaintiffs evidence that plaintiff sent detailed invoices and monthly statements to defendant over a period of many months, that defendant never objected to the invoices and statements (except to the addition of "finance charges”), and that defendant made partial payments on the account. (Appeal from order of Supreme Court, Erie County, Sedita, J.—summary judgment.) Present— Doerr, J. P., Denman, Boomer, Pine and Lawton, JJ.